Citation Nr: 1600243	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  06-33 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active service from November 1987 to February 1995, and from February 2003 to February 2005.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board also notes that in January 2008, the Veteran testified before a Veterans Law Judge and in August 2013, the Veteran testified before another Veterans Law Judge.  Veterans Law Judges who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707 (2015).  Appeals can be assigned only to an individual judge or to a panel of not less than three members.  38 U.S.C.A. § 7102(a) (2015).  Thus, when an appellant has had a hearing before two separate judges during an appeal, and those hearings cover one or more common issues, a third judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  However, an appellant must be provided the opportunity for a hearing before all three judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 C.F.R. § 20.707 (2015).  In a February 2014 letter, the Veteran was offered the opportunity of a hearing before a third judge who would sit on the panel in deciding these claims.  In February 2014, the Veteran waived the right to an additional hearing.

This matter was previously remanded in July 2014 for additional development.


FINDINGS OF FACT

The evidence of record demonstrates that it is likely that currently diagnosed chronic sinusitis was incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

The Veteran asserts that service connection is warranted for sinusitis because it manifested during active service. 

The Veteran's June 1987 entrance examination shows no reports of sinusitis.

An August 1988 service medical record shows that the Veteran was assessed with chronic rhinosinusitis.

A May 1989 service medical record shows that the Veteran was diagnosed with chronic sinusitis.

A July 1989 service medical record shows that the Veteran underwent a septorhinoplasty and bilateral nasal antral windows concerning her chronic nasal obstruction. 

A December 2003 service medical records shows that the Veteran was diagnosed with acute sinusitis.  

A July 2005 VA examination report shows that the Veteran reported problems with her sinuses since 1988.  She reported that she had underwent a septorhinoplasty with nasoantral windows in 1989 and from that time she had done much better with drainage.  The Veteran complained of pollen problems during the spring and fall.  She reported being treated with antibiotics in January 2005 for the sinus condition and using over the counter medications, Flonase, and Claritin.  The examiner noted that a CT scan showed only minimal mucosal thickening, which was felt to be inconsequential in the ethmoids and maxillary sinuses.  An examination of the nose was normal.  The examiner diagnosed status post septorhinoplasty and nasoantral windows with no current evidence of a significant nose or sinus disease.  The Veteran was diagnosed with mild allergic rhinitis.   

A February 2006 VA medical record shows that the Veteran was assessed with sinusitis.

At an August 2010 VA examination, the examiner that conducted the examination was a VA physician who had treated the Veteran's sinusitis on previous occasions.  The examiner reported that the Veteran was treated for ethmoid sinusitis in 2009.  In 2010, the examiner reported treating the Veteran for acute maxillary sinusitis in the spring of 2010 that resulted in a clearing of the infection.  The examiner's impression of the Veteran's sinusitis was that she had intermittent episodes treated by the examiner in the past, but that there was no indication of current evidence of an acute or chronic nose or sinus disease at the time of the examination. 

A November 2014 VA examination report shows that the Veteran was diagnosed with chronic sinusitis in 1989.  The examiner noted that the Veteran had sinus surgery in 1989.  A January 2014 CT scan showed that the Veteran had fairly extensive mucosal thickening in the right maxillary sinus with presence of mucosal thinking on the left as well.  The examiner diagnosed chronic sinusitis.  

After reviewing all of the evidence of record, the Board finds that the preponderance of the evidence supports the claim for entitlement to service connection for sinusitis.  The Board notes that the Veteran has been diagnosed by medical personnel with a chronic sinusitis disability as noted in the November 2014 VA examination report.  The Veteran underwent a medical procedure in 1989, during service, to alleviate sinusitis symptoms, which were previously diagnosed as chronic rhinosinusitis.  In December 2003, during a second period of active service, she was diagnosed with and treated for acute sinusitis.  The Board also notes that post service evidence shows that the Veteran filed a claim for service connection at separation from service and asserted that she had a sinusitis condition.  A July 2005 VA treatment record shows that the Veteran was using Claritin and Flonase for sinus symptoms.  

Therefore, the Board finds that the Veteran has a chronic disability that first manifested during her first period of active service, recurred during her second period of active service, and has continually recurred after separation from service.  Additionally, the Board finds that the Veteran competent to report symptoms of her sinusitis disability, and she has continually asserted these symptoms since separation from service in February 2005.  Layno v. Brown, 6 Vet. App. 465 (1994). Additionally, there is post service medical evidence of the Veteran being diagnosed with sinusitis and she has reported using over the counter medications since service.  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for sinusitis is warranted and the claim is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to service connection for sinusitis is granted.



			
         HARVEY P. ROBERTS                           MATTHEW BLACKWELDER
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals


Department of Veterans Affairs


